UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4033



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BARBARNAS M. SUMPTER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (CR-03-356)


Submitted:   December 23, 2004            Decided:   January 24, 2005


Before NIEMEYER, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Garryl L. Deas, THE DEAS LAW FIRM, Sumter, South Carolina, for
Appellant. J. Strom Thurmond, Jr., United States Attorney, Eric
Wm. Ruschky, Assistant United States Attorney, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           A jury convicted Barbarnas Maurice Sumpter of willfully

converting to his own use more than $1000 belonging to the United

States by receiving and retaining active duty pay from the United

States Air Force when he was not on active duty, in violation of 18

U.S.C. § 641 (2000). On appeal, Sumpter contends that the district

court erred by instructing the jury on willful blindness, that the

court’s willful blindness instruction was inadequate, and that the

evidence was insufficient to convict him.   We affirm.

           Sumpter asserts on appeal that the district court abused

its discretion in instructing the jury on willful blindness because

the record did not support such an instruction.          “A ‘willful

blindness’ . . . instruction ‘allows the jury to impute the element

of knowledge to the defendant if the evidence indicates that he

purposely closed his eyes to avoid knowing what was taking place

around him.’”   United States v. Ruhe, 191 F.3d 376, 384 (4th Cir.

1999) (quoting United States v. Schnabel, 939 F.2d 197, 203 (4th

Cir. 1991)).    “A willful blindness instruction is proper when the

defendant asserts a lack of guilty knowledge but the evidence

supports an inference of deliberate ignorance” on the defendant’s

part.*   Id. (internal quotation marks and citations omitted).   Our


     *
      Sumpter also urges us to adopt the Ninth Circuit’s approach
in United States v. Baron, 94 F.3d 1312 (9th Cir. 1996).       We
decline to do so. This court rejected that approach in Ruhe, 191
F.3d at 385, and we cannot overrule another panel’s decision. See
Scotts Co. v. United Indus. Corp., 315 F.3d 264, 271-72 n.2 (4th

                                - 2 -
thorough review of the trial testimony contained in the joint

appendix leads us to conclude that the district court did not abuse

its   discretion   in   deciding   to   instruct   the   jury   on   willful

blindness.     See United States v. Hylton, 349 F.3d 781, 789 (4th

Cir. 2003) (stating standard of review), cert. denied, 124 S. Ct.

2391 (2004).

            Next, Sumpter argues that, to the extent the facts

supported a willful blindness instruction, the instruction was

inadequate.     Sumpter correctly notes that a district court must

ensure that a “jury is not permitted to infer [a defendant’s]

guilty knowledge from a mere showing of careless disregard or

mistake.”    United States v. Guay, 108 F.3d 545, 551 (4th Cir. 1997)

(citing United States v. Mancuso, 42 F.3d 836, 846 (4th Cir.

1994)).   We have reviewed the district court’s instruction in this

case and conclude that the instruction was adequate.            See United

States v. Martin, 773 F.2d 579, 584 (4th Cir. 1985).

            Finally, Sumpter contends that the district court erred

in denying his motion for judgment of acquittal under Fed. R. Crim.

P. 29, because the evidence was insufficient to prove he acted

knowingly.    We review the district court’s decision to deny a Rule

29 motion de novo.      United States v. Lentz, 383 F.3d 191, 199 (4th



Cir. 2002) (“[A] panel of this court cannot overrule, explicitly or
implicitly, the precedent set by a prior panel of this court. Only
the Supreme Court or this court sitting en banc can do that.”
(internal quotation marks and citation omitted)).

                                   - 3 -
Cir. 2004).    Where, as here, the motion was based on insufficient

evidence, “[t]he verdict of a jury must be sustained if there is

substantial    evidence,   taking    the    view   most   favorable    to   the

Government, to support it.” Glasser v. United States, 315 U.S. 60,

80 (1942).     This Court “ha[s] defined ‘substantial evidence,’ in

the context of a criminal action, as that evidence which ‘a

reasonable finder of fact could accept as adequate and sufficient

to support a conclusion of a defendant’s guilt beyond a reasonable

doubt.’”     United States v. Newsome, 322 F.3d 328, 333 (4th Cir.

2003) (quoting United States v. Burgos, 94 F.3d 849, 862-63 (4th

Cir. 1996) (en banc)).     We have reviewed the trial testimony in the

joint appendix and are convinced that the evidence was sufficient

to convict Sumpter.     See United States v. Dien Duc Huynh, 246 F.3d

734, 745 (5th Cir. 2001) (discussing elements of offense); see

United States v. Sun, 278 F.3d 302, 313 (4th Cir. 2002) (“[W]e do

not   review   the   credibility    of   the   witnesses   and   assume     the

[factfinder] resolved all contradictions in the testimony in favor

of the government.”).

           Accordingly, we affirm Sumpter’s conviction. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                      AFFIRMED




                                    - 4 -